 
ADDENDUM TO AGREEMENT


This Addendum is made and entered into this 1st day of August, 2006, by and
between Pantel Systems Inc., a.k.a friendlyway Inc., a Nevada based publicly
traded company with offices at 7222 Commerce Center Drive, Suite 240, Colorado
Springs, CO 80919, hereinafter referred to as (“PSI”), and Ignition Media
Group., Inc., a Nevada based wholly owned subsidiary of PSI , with offices at
7222 Commerce Center Drive, Suite 240, Colorado Springs, CO 80919, hereinafter
referred to as (“IMG”) and collectively with PSI referred to as (“Buyer”) and
Ignition Media Group., LLC., with offices at 307 Clairemont Rd. Villanova PA
19085 hereinafter referred to as (“Seller”). The parties having executed an
Asset Purchase Agreement on May 18, 2006, hereinafter referred to as (“APA”)
having verbally agreed to amend, extend, and supplement the APA on July 28, 2006
enter into this written Addendum to amend, extend, and supplement the APA which,
in the event of inconsistency with the APA this Addendum will control, as
follows:


l. References: Buyer and Seller incorporate any and all references to the APA as
if stated herein at length.


2. Pursuant to Section 6. of the APA, Closing: The closing of the transactions
contemplated hereby (the “Closing”) shall occur on August 15, 2006. The fifty
thousand dollar ($50,000) payment shall be paid to Seller by Buyer on or before
August 3, 2006 and shall be credited to the Purchase Price as defined in Section
3.


3. Pursuant to Section 1. of the APA, Purchase and Sale:


(a)  In consideration of Buyer’s payment of two million five hundred thousand
dollars (US $2,500,000) (the “Purchase Price”), Seller hereby sells, assigns,
transfers and delivers the Assets to Buyer. The Purchase Price shall be paid as
follows: (i) cash in the amount of one million dollars (US $1,000,000) which
shall be paid by Buyer to Seller, which shall be documented in the form of a
Promissory Note which Buyer and Seller shall execute at Closing consistent with
the following structure:
 
 
1

--------------------------------------------------------------------------------

 


Buyer shall make the following payments on the following dates to Seller,
timeliness of the essence:


Payment Due Date from Buyer to Seller
 
Installment Payment of
Purchase Price (USD)
August 15, 2006
 
75,000.00
September 15, 2006
 
75,000.00
October 15, 2006
 
75,000.00
November 15, 2006
 
90,000.00
December 15, 2006
 
90,000.00
January 15, 2007
 
90,000.00
February 15, 2007
 
90,000.00
March 15, 2007
 
90,000.00
April 15, 2007
 
90,000.00
May 15, 2007
 
90,000.00
June 15, 2007
 
35,000.00
July 15, 2007
 
35,000.00

 
and (ii) shares of PSI’s common stock having an agreed aggregate value of one
million five hundred thousand dollars (US $1,500,000) hereinafter referred to as
(“Common Stock”). The number of shares to be issued shall be equal to dividing
one million five hundred thousand dollars (US $1,500,000) by the average closing
bid price of the Buyer’s public stock during the ten days preceding Closing.


4. In Addition to and Pursuant to Section 3. of the APA, Remedies:


(b) In the event Buyer defaults in making any Installment Payments of the
Purchase Price to Seller on the due date as outlined in the APA and this
Addendum Buyer shall be in default of the APA. Upon receipt of written notice
from Seller, Buyer shall have fifteen days (15) to remedy the default by
providing Seller with that installment payment that is past due. In the event
Buyer does not remedy such default within the fifteen day (15) period, Seller at
Seller’s sole discretion may provide written notification, hereinafter referred
to as (“Re-Assignment Notification”) to Buyer requiring Buyer to assign
ownership of the Agreements Buyer has with Brookshire Grocery Company Inc.,
Ingles Markets Inc., and Save Mart Supermarkets Inc. hereinafter collectively
referred to as (“Retail Agreements”), in addition to any digital signage
equipment owned by Buyer that is installed in any retail locations which are
owned, operated, or managed by Brookshire Grocery Company Inc., Ingles Markets
Inc., and or Save Mart Supermarkets Inc., hereinafter collectively referred to
as (“Retail Partners”). Upon receipt of Re-Assignment Notification Buyer shall
immediately thereupon assign clear title to the Retail Agreements, additionally
Seller shall be responsible for any outstanding lease payments held by Buyer
related to any digital signage equipment installed in retail locations owned,
operated, or managed by the Retail Partners. In the event Buyer has fulfilled
lease payments for digital signage Equipment installed in retail locations
owned, operated, or managed by the Retail Partners, wherein the value of the
lease payments that Buyer has made plus the amount of the Promissory Note which
Buyer has paid to Seller exceeds the total value of the Promissory Note
hereinafter referred to as (“Excess Lease Value”), Seller shall be obligated to
repay Buyer the Excess Lease Value. In the event Buyer has purchased digital
signage equipment installed in retail locations owned, operated, or managed by
the Retail Partners, wherein the purchase price of the digital signage equipment
plus the amount of the Promissory Note which Buyer has paid to Seller exceeds
the total value of the Promissory Note, hereinafter referred to as (“Excess
Purchase Value”), Seller shall be obligated to repay Buyer the Excess Purchase
Value. The rate at which Seller shall pay Buyer both Excess Purchase Value and
Excess Lease Value shall be calculated by adding the Excess Lease Value and the
Excess Purchase Value, dividing it by the number of locations owned, operated,
or managed by the Retail Partners wherein digital signage Equipment is installed
and dividing it by twenty-four equal payments (24) to be paid by Seller to Buyer
on the first of each month commencing thirty days (30) after the date of
default. In exercising the aforementioned remedies, the Seller in no way becomes
obligated to refund any part of the Purchase Price which has been previously
been paid.
 
 
2

--------------------------------------------------------------------------------

 


5. Deployment: Consistent with the Sellers representations made to the Retail
Partners at the request of Buyer, Buyer agrees to procure the necessary
Equipment to deploy the following locations in the time period specified below:


Deployment, Number of locations, by Retail Partner
 
Brookshire Grocery
Company Inc.
Ingles
Markets Inc.
Save Mart
Supermarkets Inc.
September 1, 2006
30
20
25
October 1, 2006
50
 
25
November 1, 2006
78
 
12
December 1, 2006
 
40
 
January 1, 2007
 
40
 
February 1, 2007
 
40
 
March 1, 2007
 
40
 





IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their respective duly authorized officers or representatives as of the last
date set forth below.



Ignition Media Group, LLC   Pantel Systems, Inc       By: /s/ Thaddeus
Bartkowski    By:  /s/ Ken Upcraft  Name: Thaddeus Bartkowski    Name: Ken
Upcraft  Title: President Title: Chief Executive Officer          Ignition Media
Group, Inc            By: /s/ Thaddeus Bartkowski      Name: Thaddeus
Bartkowski      Title: President

  




     
 
3

--------------------------------------------------------------------------------

 
    